ORDER

This Court having considered the Joint Petition for Indefinite Suspension by Consent filed herein pursuant to Maryland Rule 16-722, it is this 9th day of November, 2004,
ORDERED, by the Court of Appeals of Maryland that Harrison B. Wilson, III, be, and he is hereby, indefinitely suspended by consent from the practice of law in the State of Maryland, effective immediately, and it is further
ORDERED, that the Clerk of this Court shall strike the name of Harrison B. Wilson, III from the register of attorneys in this Court and pursuant to Maryland Rule 16-772(d), shall certify that fact to the Trustees of the Client Protection Fund and the clerks of all judicial tribunals in this State.